193 F.2d 495
BIG HORN COAL COMPANYv.SHERIDAN-WYOMING COAL COMPANY, Inc.
No. 4342.
United States Court of Appeals Tenth Circuit.
November 15, 1951.

Appeal from the United States District Court for the District of Wyoming.
A. W. Lonabaugh, Sheridan, Wyo., Loomis & Lazear, Cheyenne, Wyo., and W. C. Fraser and Thomas Marshall, Omaha, Neb., for appellant.
Donovan, Leisure, Newton, Lumbard & Irvine, New York City, and Ellery & McClintock, Cheyenne, Wyo., for appellee.
Before PHILLIPS, Chief Judge, and HUXMAN and MURRAH, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on motion of appellee, appellant consenting thereto.